Citation Nr: 1820496	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-60 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), presently rated as 50 percent disabling from April 30, 2013, to August 7, 2017, and as 70 percent disabling thereafter.

2. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to a disability rating in excess of 30 percent for pelvic inflammatory disease.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a gastro-intestinal condition.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014, August 2015, April 2016, October 2016, and November 2016 rating decisions issued by various Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction over the appeal presently rests with the RO in Winston-Salem, North Carolina.

Although the issue of entitlement to TDIU was denied in a September 2017 rating decision, which was not appealed by the Veteran, the Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of any increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has included it in the issues on appeal at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a gastrointestinal disorder, low back disability, and right knee disability, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For all periods on appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, to include symptoms such as suicidal ideation.  

2. For all periods on appeal, the Veteran's left knee osteoarthritis has been limited to 90 degrees of flexion at most, with evidence of pain and weakness on movement; there is no evidence of ankylosis, instability, subluxation, or limitation of flexion; a meniscus tear is a separate diagnosis from osteoarthritis and is not service-connected.

3.  For all periods on appeal, the Veteran's pelvic inflammatory disease is manifested by symptoms not controlled by continuous treatment, but without the established schedular criteria being inadequate to describe the severity and symptoms of the disability.


CONCLUSIONS OF LAW

1. Prior to August 7, 2017, the criteria for a 70 percent rating for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. For all periods on appeal, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

3. The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5260 (2017).

4. The criteria for a rating in excess of 30 percent for pelvic inflammatory disease have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.116, DC 7614 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in July 2014 and December 2015.  The Board further notes that in February 2016 the Veteran submitted an unrelated claim on VA Form 21-526EZ which includes an acknowledgement of all relevant VCAA notices.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

The Veteran is service connected for PTSD, presently rated as 50 percent disabling from April 30, 2013, and as 70 percent disabling from August 7, 2017.  For left knee osteoarthritis, the Veteran is rated as 10 percent disabled for all periods on appeal.  For pelvic inflammatory disease, the Veteran is rated as 30 percent disabled for all periods on appeal.  The Veteran asserts that she is entitled to higher ratings.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issues on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).
 
The Board will address the disabilities separately.

A. PTSD

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which applies the General Rating Formula for Mental Disorders.

Under the applicable rating criteria a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5) for cases certified to the Board after August 4, 2014.  Here, as the Veteran's claim was certified in December 2017, it is to be considered under the DSM-5.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

The Board finds that a rating of 70 percent, but no higher, should be assigned for all periods on appeal.  

The Veteran initially filed a claim for service connection of a psychiatric disability in April 2013.  She was scheduled for an examination in connection with that claim in March 2014, but failed to appear for that examination.  Thus, the Veteran's initial psychiatric examination did not take place until November 2015.  At that time she was diagnosed with posttraumatic stress disorder secondary to in-service trauma.  Current symptoms reported included intrusive thoughts and nightmares about her trauma, as well as emotional and physiological distress when reminded of the incident.  She reported avoidance behavior as well as a loss of interest in things she ordinarily would enjoy, feeling distant from other people and emotional numbness.  She reported negative beliefs about herself and others.  She experienced persistent negative emotions, hypervigilance, sleep disturbances (only getting about 4-5 hours of sleep per night) and exaggerated startle response.  Depressed mood occurred more than half of the days for the prior two years with no remission.  She experienced fatigue, loss of energy, appetite disturbances, feelings of worthlessness and guilt, difficulty with concentration, hopelessness with low self-esteem, and suicidal ideation with a history of at least two suicide attempts.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (suicidal ideation generally rises to the level contemplated in a 70 percent evaluation).  She reported a good relationship with her son, but distrust of any other people.  She was presently in the process of divorcing her third husband.  She reported going to school for religious studies to try and figure out the motivation behind her in-service trauma, although reported struggling with her studies due to her mental health symptoms, resulting in inconsistent grades.  She reported being fired from jobs due to missed work because of her mental health symptoms.  She had negative relationships with other people in her prior jobs.  Other symptoms included irritable behavior with angry outbursts, typically expressed as verbal or physical aggression toward other people or objects; hypervigilance; and problems with concentration.  The examiner stated that she experienced difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a work like setting.  Based on this examination report, the Veteran was granted service connection for PTSD and assigned a 50 percent rating for that disability.  

In August 2017, the Veteran was afforded a new VA examination to assess the severity of her now service-connected PTSD.  At that time the Veteran was found to have occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, and mood.  She reported being terminated from her most recent job due to poor communication and being considered a threat to her coworkers.  She also reported difficulty performing job duties due to crying spells.  She reported nightly nightmares, crying spells, suspiciousness, excessive worry, and disrupted sleep and appetite.  She experienced feelings of hopelessness, avoidance behavior, persistent feelings of self-blame or guilt, and suicidal ideation (she did deny plan or intent).  She reported barricading herself into her home, including placing bars on the windows.  She reported going to weekly counseling.  Symptoms reported included depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  Based on this examination report, the Veteran was granted an increased rating of 70 percent, effective the date of the examination.  

The Board has reviewed the Veterans various psychiatric treatment records in the claims file and finds them to be generally consistent with the findings in the two VA examination reports.  

In her November 2017 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran did not disagree with the 70 percent rating assigned effective August 2017, but believed that that rating should be retroactive to the date of service connection.  Upon review of the two examination reports, the Board agrees with the Veteran and will assign a 70 percent rating for all periods on appeal.  This conclusion is based on the finding that the two examination reports are not significantly different in the reporting of her PTSD symptoms.  Although the RO found that a 50 percent rating was appropriate based on the 2015 examination report, that report includes symptoms which are specifically provided for under the 70 percent rating, particularly suicidal ideation, including a history of suicide attempts, and near constant panic or depression affecting the ability to function independently.  A plain reading of that report indicates issues in areas all such as work, family, school, judgment, thinking, and mood.  Therefore, affording the Veteran the complete benefit of the doubt, a 70 percent rating should be assigned from the date of service connection.   

In reaching this conclusion, the Board finds that at no point on appeal should a rating in excess of 70 percent be assigned.  Although the Veteran does not appear to be presently employed, there is no evidence of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, a rating in excess of 70 percent is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

B. Left Knee

The Veteran's left knee osteoarthritis is rated under Diagnostic Code 5260-5009, which implies "other" arthritis resulting in limitation of flexion of the knee.  Diagnostic Code 5009 compensates for "other" arthritis, and is to be rated as rheumatoid arthritis under the applicable diagnostic criteria.  However, upon review of the record, there is no evidence of a rheumatoid-type arthritis, but rather a diagnosis of osteoarthritis, which is the most common form of degenerative arthritis.  As such, the Board finds that Diagnostic Code 5003 is the more appropriate code to apply in this matter.  

Under Diagnostic Code 5003, degenerative arthritis is to be rated upon the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint involved, in this case the knee.  A 10 percent rating is to be assigned when limitation of motion would only provide a noncompensable rating, but painful motion is present.  38 C.F.R. 4.71a, Diagnostic Code (DC) 5003 (2017).  

Turning to limitation of motion, a noncompensable rating is assigned for limitation of flexion to 60 degrees.  A 10 percent rating is assigned for limitation of flexion to 45 degrees.  A 20 percent rating is assigned for limitation of flexion to 30 degrees.  Finally, a 30 percent rating is assigned to limitation of flexion to 15 degrees or less.  38 C.F.R. § 4.71a, DC 5260.

When rating based on limitation of flexion, a separate rating may be assigned for knee disabilities based on limitation of flexion as well as limitation of extension of the knee.  Likewise, separate ratings may be assigned based on limitation of motion, as well as instability or subluxation, if found.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  Disabilities of the knees may also be rated for ankylosis, dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum if such pathology is found.  However, as addressed below, the medical evidence of record does not support any such service-connected pathology.  As such, the Board will not address secondary or separate ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).

The Board finds that a rating in excess of 10 percent should not be granted for any period on appeal.   

The Veteran was afforded a VA examination in February 2016 in connection with her initial service connection claim.  Left knee osteoarthritis was diagnosed.  Flexion was limited to 105 degrees.  Extension was complete to 0 degrees.  No pain was noted on the examination.  No evidence of pain with weightbearing, localized tenderness, or crepitus was found.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of range of motion.  Pain, weakness, fatigability and incoordination did not cause any additional functional loss after repetitive use testing.  Muscle strength was complete.  There was no sign of ankylosis, subluxation,  or instability.  The examiner stated that she could only walk for 50 yards before stopping to rest; could not climb a flight of stairs or ladder; could only stand for 15 minutes at a time; could only sit for 30 minutes at a time; and could not kneel or squat.  

Also in February 2016, a VA treatment record indicated knee pain which was "getting worse lately."  Pain was 7/10 and reported as cracking, sharp, aching, and throbbing.  Range of motion was within normal limits.  Knee strength was 3+/5 on all movements.  She had a positive McMurray's, patella grind and valgus test, indicating possible issues with the meniscus, but no instability was noted.  She was prescribed an exercise program to manage pain and a knee brace.  

Based on the above medical records, the Board finds that the initial rating assigned is the maximum rating available under the applicable diagnostic criteria.  Flexion was not limited beyond 60 degrees.  There was no limitation of extension, nor any evidence of instability, subluxation or ankylosis.  At most, flexion was limited to a noncompensable level, with evidence of pain.  Therefore, a maximum rating of 10 percent should be assigned.  

A September 2016 chiropractic note indicated knee pain and a visible limp, but did not indicate any further symptoms or factors which the Board can rely upon to rate this disability.  A September 2016 orthopaedic note indicated chondromalacia of both patellae with mild effusion and pain.  A September 29, 2016, Orthopaedic note documented a torn lateral meniscus.  Here, the Board does note that a separate rating may be given for dislocation of the semilunar cartilage, when such pathology is service connected.  However, in the present case, there is no evidence that that injury is related in any way to her service-connected osteoarthritis.  In fact, as described in more detail below, the August 2017 examination report did not discuss this pathology as it was not related to the service-connected condition on appeal.  As such, the Board cannot use this evidence to rate the osteoarthritis disability.    

On October 13, 2016, an orthopaedic note found no effusion, sensation grossly intact, some tenderness to palpation on the medial joint line, complete and full extension and flexion 0-120 degrees, mild crepitus, and no instability.  This record shows flexion unlimited with pain, which is compensated by a 10 percent rating.  On January 18, 2017, it was noted that she had been referred for possible arthroscopic surgery, but told that it likely would not help her condition.  She was given a cortisone shot.  That record did not report any range of motion findings, but did document ongoing pain.  

Finally, on August 24, 2017, the Veteran was afforded a new VA examination in connection with her claim.  She reported left knee pain.  No redness was found but some swelling was noted.  She walked with a limp.  She stated that she used medical therapy, swimming and walking up to a half mile with a cane as part of her current treatment.  Flare ups were reported 10-15 days per month, lasting 1-2 days at a time.  They prevented her from driving, walking and completing activities of daily living.  When they occur she takes pain medication and keeps her leg elevated.  Flexion was limited to 90 degrees.  Extension was complete to 0 degrees.  Pain was noted on the examination as causing the loss of flexion. She did not complete repetitive use testing because she grimaced with an inability to flex the left leg without straining.  The examination was not conducted during a flare up, and was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare up.  The examiner was unable to state without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability during a flare up.  There was no evidence of ankylosis, more movement than normal, weakened movement, swelling, deformity, atrophy of disuse, instability of station, interference with sitting or standing, or disturbance of locomotion.  Strength was reduced to 1/5, although it did not result in atrophy of the muscles.  There was no evidence if lateral instability or subluxation. Stability testing was not completed because the Veteran stated extensive pain was present in the knee.  The Veteran used a brace, cane or walker to ambulate.  The examination made no mention of the meniscus tear.  The examiner stated that the condition did interfere with her ability to be employed in that she could not climb a flight of stairs, was unable to stand for greater than 10 minutes without an assistive device, could not sit for greater than 15 minutes without pain, and was unable to kneel or squat.  The examiner found objective evidence of pain on passive range of motion testing, and when being used in non-weight bearing conditions.  The examiner stated that the Veteran's osteoarthritis resulted in no more than 90 degrees limitation of flexion with an inability to walk without an assistive device and interference with work due to limitations on walking, sitting, kneeling and squatting.  

Upon review of the above examination report, the Board continues to find that her left knee should be rated no greater than 10 percent based on the diagnostic criteria.  The Veteran's flexion is only limited to 90 degrees, even accounting for factors such as pain, weakness, and fatigability.  However, she would require a limitation to 30 degrees or less to have a higher rating.  Extension is complete to 0 degrees, there is no ankylosis or any evidence of instability or subluxation.  Even in consideration of the Veteran's own reports of flare-ups, she has not indicated that such a situation results in less motion than what has been exhibited on examination.  As such, with flexion limited to 90 degrees with pain, the highest rating available under the diagnostic code is 10 percent.  

In light of the above, the Board concludes that a rating in excess of 10 percent for left knee osteoarthritis should be denied for all periods on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

C. Pelvic Inflammatory Disease

The Veteran's pelvic inflammatory disease is rated under 38 U.S.C. §  4.116, DC 7614, the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Under that Formula, a 30 percent rating is warranted for symptoms not controlled by continuous treatment.

Throughout the period on appeal, the Veteran is in receipt of a 30 percent rating for pelvic inflammatory disease under DC 7614.  No higher schedular rating exists.

An extraschedular rating is not warranted because the Veteran's symptoms and the severity thereof are adequately described by the established schedular criteria.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Specifically, in the April 2017 VA examination, the Veteran reported such symptoms as, inter alia, constant and severe pain, and pelvic pressure.  The Board observes that the Veteran also reported experiencing pain during her November 2015 VA examination.

In light of the above, the Board concludes that a rating in excess of 30 percent for pelvic inflammatory disease should be denied for all periods on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Prior to August 7, 2017, a 70 percent rating for PTSD is granted.

From August 7, 2017, a rating in excess of 70 percent for PTSD is denied.

For all periods on appeal, a rating in excess of 10 percent for osteoarthritis of the left knee is denied.

For all periods on appeal, a rating in excess of 30 percent for pelvic inflammatory disease is denied.



REMAND

VA's duty to assist requires a VA examination be conducted when there is a present diagnosis or the claimant asserts that he or she experiences symptoms associated with the claimed disability; evidence of an in-service incident, illness or injury; and an indication that the present disability or symptoms may be associated with that in-service incident, illness or injury.  38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has yet to be afforded a VA examination in connection with her gastrointestinal claim.  Nonetheless, she has asserted that she experiences multiple symptoms, including constipation, soreness in the abdomen, and diarrhea.  A review of her service treatment records reveals multiple complaints of nausea, lower abdominal pain, diarrhea, bloody stool, and vomiting.  As such, an examination should be conducted which addresses whether the Veteran has a present gastrointestinal disability which had onset during, or is otherwise related to any incident of active service.  The Board also notes that the Veteran's VA Form 9 raises the possibility that the medications prescribed for her various service-connected disabilities may cause or aggravate her gastrointestinal symptoms.  As such, a secondary service connection opinion should be included.

Likewise, the Veteran's claim of service connection for a low back disability has been denied because the Veteran does not have a present diagnosis of a back disability, or any evidence of a back injury during active service.  However, private medical records indicate that in December 2016, the Veteran was diagnosed with a small diffuse disc bulge at L2-L3, L3-L4, and L4-L5.  A review of her service treatment records shows that on separation she was diagnosed with scoliosis by examination.  As such, an examination should be conducted to address any possible etiological link between the two.

Concerning the Veteran's claim for a right knee disability, the record indicates that she presently has osteoarthritis of the right knee.  Although her service treatment records do not document any evidence of a right knee injury during service, the Veteran has stated that her service-connected left knee has caused her to favor her right knee.  Although an examination was conducted of both knees in September 2017, an opinion was only rendered regarding the etiology of the left knee, which was already service-connected at that time.  No etiology opinion regarding the right knee was rendered.  As such, an addendum opinion should be rendered which addresses the etiology of the Veteran's right knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, concerning the Veteran's claim for TDIU, in a March 13, 2017 statement, the Veteran indicated that her low back condition, which is being remanded for further development, was the cause of her unemployability.  Further, to the extent that the grant of service connection for any of the issues remaining on appeal may have a direct effect on the Veteran's entitlement to such a benefit, the Board must remand that issue as inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of her claims remaining on appeal

2. Return the claims file to the examiner who conducted the September 2017 knee examination for an addendum opinion.  If the prior examiner is no longer available, forward the file to a suitable alternate examiner for the opinion.  The need for a new examination is left to the discretion of the examiner selected to conduct the examination.  

The examiner should review the evidence of record and state whether it is at least as likely as not that the Veteran's right knee osteoarthritis was caused or aggravated by her service-connected left knee osteoarthritis.  

An explanation of how the above opinion was reached should be included.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance in adjudicating this claim.

3. Schedule the Veteran for a gastrointestinal examination.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should take a detailed medical history from the Veteran and then state whether the Veteran has a presently diagnosed gastrointestinal disability manifested by her reported symptoms.  Thereafter, for each diagnosed gastrointestinal disability, the examiner should state whether it is at least as likely as not that it had onset during service or is otherwise etiologically related to any incident of active service, to include her multiple complaints of abdominal pain, diarrhea and nausea in her service treatment records.  

The examiner should also opine whether the Veteran's medications prescribed for her service-connected disabilities (i.e., PTSD, pelvic inflammatory disease, right ear tinnitus, and/or left knee osteoarthritis) have caused or aggravated her gastrointestinal disability.  

An explanation of how the above opinion was reached should be included.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance in adjudicating this claim.

4. Schedule the Veteran for a low back examination.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should review the medical evidence of record, and conduct a thorough examination of the Veteran, to include taking a detailed medical history from her.  The examiner should then state whether the Veteran has a presently diagnosed low back disability.  The examiner should then state whether it is at least as likely as not that the present disability had onset during active service or is otherwise related to any incident of active service.  Specifically, the examiner should discuss the separation examination which noted scoliosis.  

An explanation of how the above opinion was reached should be included.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance in adjudicating this claim

5. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


